DRAPEAU, J. pro tem.
This is an appeal frona an order denying a petition for allowance of counsel fees. It was briefed and presented to this court together with A. Caminetti, Jr., Insurance Commissioner of the State of California v. State Mutual Life Insurance Company, Civil No. 13165, ante, p. 326 [126 P. (2d) 169], also appealing from an order denying a petition for allowance of attorneys’ fees, this day decided.
For the same reasons set forth in that case, the order appealed from is affirmed.
York, P. J., and Doran, J., concurred.